Case 4:17-cv-12723-MFL-SDD ECF No. 133, PageID.4426 Filed 08/02/21 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ALVAREZ MILLINE, as Personal
Representative of the ESTATE of
ALVAREZ DEMETRIE MILLINE, Deceased

       Plaintiff,                                        Case No. 17-cv-12723
                                                         Hon. Matthew F. Leitman
v.

CORRECTCARE SOLUTIONS, L.L.C. et al.,

      Defendants.
_______________________________________________________________________/

                         ORDER REQUIRING REPLY BRIEF

       On July 9, 2021, Plaintiff filed a Motion for Reconsideration. (See ECF No. 131).

On July 30, 2021, Defendants filed their response in opposition to the motion. (See ECF

No. 132.) The Court concludes that it would benefit from a reply by Plaintiff addressing

certain of the arguments presented by Defendants in their response. Accordingly, the Court

orders that by not later than August 23, 2021, Plaintiff shall file a reply brief of not more

than 15 pages in further support of his Motion for Reconsideration.       In the reply brief,

Plaintiff shall address the arguments presented at Sections III(C) and III(D) of Defendants’

response (see ECF No. 132 at PageID.4334-4350). Plaintiff need not address any of

Defendants’ other arguments, but Plaintiff may address Defendants’ other arguments if

Plaintiff wishes to do so.

     IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE
Dated: August 2, 2021
Case 4:17-cv-12723-MFL-SDD ECF No. 133, PageID.4427 Filed 08/02/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on August 2, 2021, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764
